DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-7, 13-15, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prakash et al. (U.S. 2014/0171519 A1).
Regarding claim 1, Prakash et al. teaches a method of preparing a freeze dried powder ([0163]) with improved aqueous solubility ([0169]) comprising (a) combining a crystalline composition comprising Reb M (a.k.a. Reb X) with water to provide a mixture ([0163], [0165], [0167]), where the mixture may also comprise Reb D ([0168]); (b) heating the mixture to provide a solution ([0163], [0165]); and (c) freeze drying the solution to provide a freeze dried powder comprising Reb M and Reb D ([0166]).
As for claim 2, Prakash et al. discloses the crystalline composition as comprising at least about 75% Reb M by weight ([0180]).
As for claim 5, Prakash et al. discloses adding a food grade alcohol ([0165]).
As for claim 6, Prakash et al. discloses heating the mixture for a time and temperature sufficient to dissolve the crystalline composition and provide a clear solution ([0165]).
As for claim 7, Prakash et al. discloses heating the mixture to a temperature between about 70°C and about 100°C (specifically, “from 100° C. to about 120° C”) ([0165]).
As for claim 13, Prakash et al. discloses the freeze dried powder as having an aqueous solubility of at least about 0.5% ([0169]).
Regarding claim 14, Prakash et al. discloses a method of preparing a consumable ([0170]) comprising (i) providing a consumable matrix, and (ii) adding a freeze dried powder comprising Reb M to provide a consumable ([0170], [0175], [0177]), where the freeze dried powder may also comprise Reb D ([0168]), and wherein the freeze dried powder has an aqueous solubility of at least about 0.5% ([0169]).
As for claim 15, Prakash et al. discloses the crystalline composition as comprising at least about 75% Reb M by weight ([0180]).
As for claim 18, Prakash et al. discloses the freeze dried powder as having an aqueous solubility of at least about 1.0% ([0169]).
As for claim 19, Prakash et al. discloses the consumable as being a beverage ([0170]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 10, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (U.S. 2014/0171519 A1).
Regarding claim 3, Prakash et al. discloses the method of claim 1. Prakash et al. further discloses the crystalline composition as having a total steviol glycoside content of about 95% by weight or greater ([0180]).
The reference does not explicitly disclose the composition as comprising from about 20-30% by weight Reb M and from about 60-70% by weight Reb D.
However, Prakash et al. does disclose that the steviol glycosides may be a mixture of two steviol glycosides, including Reb M and Reb D, and that Reb M may be present in an amount ranging from about 5-99% ([0181]). A skilled practitioner would recognize that a mixture of Reb M with Reb D would result in the Reb D being present in an amount ranging from 1-95%. Such ranges encompass the claimed ranges, and thus render obvious a composition comprising about 20-30% by weight Reb M and from about 60-70% by weight Reb D. Due to the breadth of the 
As for claim 4, Prakash et al. discloses the method of claim 3.
The reference does not explicitly disclose the composition as further comprising SG95, which the present specification defines as “a mixture of steviol glycosides having greater than 95% total steviol content by weight, from about 50% to about 60% rebaudioside A by weight and from about 30% to about 50% by weight of other steviol glycosides” (P8, L5-L8).
However, Prakash et al. does disclose that the composition may comprise a mixture of steviol glycosides including Reb A, Reb B, Reb C, Reb E, and others ([0181]). Since the present claim does not require any amount of SG95 and the claim does not exclude the presence of other steviol glycosides in the composition separate from SG95, the concentration ranges of steviol glycosides in SG95 are effectively meaningless, and the claim effectively merely requires the presence of some amount of Reb A and another steviol glycoside in addition to Reb D and Reb M. The disclosure of mixtures of at least Reb D, Reb M, Reb A and a fourth steviol glycoside in Prakash et al. ([0181]) is adequate to deem the inclusion of SG95 obvious.
As for claim 10, Prakash et al. discloses the method of claim 1 but does not specifically disclose the mixing step as being performed in a slurry tank.
However, “slurry tank” is not limited to being any particular type of vessel and is thus interpreted broadly as being merely a vessel that is capable of accommodating ingredients for producing a slurry. Since Prakash et al. discloses producing a mixture of the steviol glycosides with water ([0163]), such a mixture would implicitly require a vessel for containing the mixture. As such, performing the mixing step of the method of Prakash et al. in a slurry tank would be obvious to a skilled practitioner.
Regarding claim 16, Prakash et al. discloses the method of claim 14. Prakash et al. further discloses the crystalline composition as having a total steviol glycoside content of about 95% by weight or greater ([0180]).
The reference does not explicitly disclose the composition as comprising from about 20-30% by weight Reb M and from about 60-70% by weight Reb D.
However, Prakash et al. does disclose that the steviol glycosides may be a mixture of two steviol glycosides, including Reb M and Reb D, and that Reb M may be present in an amount ranging from about 5-99% ([0181]). A skilled practitioner would recognize that a mixture of Reb M with Reb D would result in the Reb D being present in an amount ranging from 1-95%. Such ranges encompass the claimed ranges, and thus render obvious a composition comprising about 20-30% by weight Reb M and from about 60-70% by weight Reb D. Due to the breadth of the disclosed ranges, they are not thought to disclose the claimed ranges with sufficient specificity to support an anticipation rejection under 35 U.S.C. § 102. MPEP 2131.03 II.
As for claim 17, Prakash et al. discloses the method of claim 16.
The reference does not explicitly disclose the composition as further comprising SG95, which the present specification defines as “a mixture of steviol glycosides having greater than 95% total steviol content by weight, from about 50% to about 60% rebaudioside A by weight and from about 30% to about 50% by weight of other steviol glycosides” (P8, L5-L8).
However, Prakash et al. does disclose that the composition may comprise a mixture of steviol glycosides including Reb A, Reb B, Reb C, Reb E, and others ([0181]). Since the present claim does not require any amount of SG95 and the claim does not exclude the presence of other steviol glycosides in the composition separate from SG95, the concentration ranges of steviol glycosides in SG95 are effectively meaningless, and the claim effectively merely requires the 
Regarding claim 20, Prakash et al. discloses a freeze dried powder comprising Reb M ([0163]) and having an aqueous solubility of at least about 0.5% ([0169]), where the freeze dried powder may also comprise Reb D ([0168]), and wherein Reb M is present in at least about 10% by weight ([0162], [0181]).
Prakash et al. does not explicitly disclose Reb D as being present in an amount of at least about 10% by weight.
However, Prakash et al. does disclose that Reb M may be present as part of a mixture of steviol glycosides, including Reb D, wherein the Reb M content may be from about 5-99% ([0181]). A skilled practitioner would recognize that a mixture of Reb M with one other steviol glycoside would result in the other steviol glycoside being present in an amount ranging from 1-95%. As such, producing the composition of Prakash et al. with an amount of Reb D of at least about 10% by weight would be obvious to a skilled practitioner.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (U.S. 2014/0171519 A1) in view of Nguyen et al. (U.S. 5,843,347).
Regarding claim 8, Prakash et al. discloses the method of claim 1.
The reference does not explicitly disclose the freeze drying as being performed with a lyophilizer.
However, Nguyen et al. discloses performing freeze drying with a lyophilizer (C2, L24-L28).
It would have been obvious to one having ordinary skill in the art to perform the freeze drying of Prakash et al. with a lyophilizer. Prakash et al. discloses that the freeze drying may be performed “by any suitable method, such as, for example, freeze-drying” ([0166]) without providing specific detail regarding specific methods. A skilled practitioner would be motivated to consult Nguyen et al. for further instruction, which teaches the use of a lyophilizer for freeze drying (C2, L24-L28) and discloses numerous advantages of freeze drying via a lyophilizer (C2, L46 – C3, L27). Thus, performing the freeze drying step of Prakash et al. with a lyophilizer would be obvious to a skilled practitioner.
Regarding claim 9, Prakash et al. discloses the method of claim 1.
The reference does not explicitly disclose the freeze drying as being performed by freezing the solution to provide frozen pellets that are then sublimated to provide a freeze dried powder.
However, Nguyen et al. discloses a lyophilization process involving freezing a solution into frozen droplets (C7, L50-L62) that are then sublimated (C8, L9-L14) to provide a freeze dried powder (C3, L5-L10).
It would have been obvious to one having ordinary skill in the art to perform the freeze drying of Prakash et al. via lyophilization as taught in Nguyen et al. that involves freezing a solution into pellets that are subsequently sublimated to provide a freeze dried powder. Prakash et al. discloses that the freeze drying may be performed “by any suitable method, such as, for example, freeze-drying” ([0166]) without providing specific detail regarding specific methods. A skilled practitioner would be motivated to consult Nguyen et al. for further instruction, which teaches the use of a lyophilizer for freeze drying (C2, L24-L28) and discloses numerous advantages of freeze drying via a lyophilizer (C2, L46 – C3, L27). Thus, performing the freeze .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (U.S. 2014/0171519 A1) in view of Kutowy et al. (U.S. 5,972,120).
Regarding claim 11, Prakash et al. effectively discloses the method of claim 10.
The reference does not explicitly disclose the heating step as being performed with a heat exchanger.
However, Kutowy et al. discloses a steviol glycoside method (C1, L9-L11) wherein a heat exchanger is used as a temperature control apparatus (C4, L20-L22).
It would have been obvious to one having ordinary skill in the art to perform the heating step of Prakash et al. with a heat exchanger. Prakash et al. teaches only generally that the solution may be heated to facilitate dissolution of the components ([0165]), which would prompt a skilled practitioner to consult Kutowy et al. for further instruction regarding a typical heating apparatus. Since Kutowy et al. discloses the use of a heat exchanger for heating a solution in a method that is likewise directed to steviol glycosides, a skilled practitioner would find the use of a heat exchanger as the heating apparatus of Prakash et al. to be obvious. Also, MPEP 2144.07 indicates that the selection of a known component for use according to its intended purpose is prima facie obvious, which further supports the determination that the use of a heat exchanger to heat a solution would be obvious.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (U.S. 2014/0171519 A1) in view of Kutowy et al. (U.S. 5,972,120) as applied to claim 11 above, and further in view of Nguyen et al. (U.S. 5,843,347).
Regarding claim 12, Prakash et al. and Kutowy et al. effectively disclose the method of claim 11.
The cited prior art does not explicitly disclose the freeze drying as being performed by freezing the solution to provide frozen pellets that are then sublimated to provide a freeze dried powder.
However, Nguyen et al. discloses a lyophilization process involving freezing a solution into frozen droplets (C7, L50-L62) that are then sublimated (C8, L9-L14) to provide a freeze dried powder (C3, L5-L10).
It would have been obvious to one having ordinary skill in the art to perform the freeze drying of Prakash et al. via lyophilization as taught in Nguyen et al. that involves freezing a solution into pellets that are subsequently sublimated to provide a freeze dried powder. Prakash et al. discloses that the freeze drying may be performed “by any suitable method, such as, for example, freeze-drying” ([0166]) without providing specific detail regarding specific methods. A skilled practitioner would be motivated to consult Nguyen et al. for further instruction, which teaches the use of a lyophilizer for freeze drying (C2, L24-L28) and discloses numerous advantages of freeze drying via a lyophilizer (C2, L46 – C3, L27). Thus, performing the freeze drying step of Prakash et al. with a lyophilizer involving the claimed steps of freezing the solution to provide frozen pellets and sublimating the frozen pellets to provide a freeze dried powder would be obvious to a skilled practitioner.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793